IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                August 18, 2009
                                No. 08-40872
                             Conference Calendar             Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee

v.

FRANCISCO GAONA-DOVAL,

                                           Defendant-Appellant


                 Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 7:07-CR-906-1


Before HIGGINBOTHAM, DAVIS, and CLEMENT, Circuit Judges.
PER CURIAM:*
      Francisco Gaona-Doval appeals the sentence imposed following his guilty
plea conviction of exporting from the United States to Mexico defense articles on
the United States Munitions List without first obtaining an export license or
written authorization for exportation.       He argues that his sentence is
substantively unreasonable because it is greater than necessary to achieve the
sentencing goals of 18 U.S.C. § 3553(a). He contends that a shorter sentence is



      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                  No. 08-40872

warranted in his case because his offense was minor in comparison to other
offenses punished under U.S.S.G. § 2M5.2, he committed the offense in an
attempt to earn money for his mother’s kidney dialysis, and he has no prior
criminal history.
      At sentencing, the district court judge considered the advisory sentencing
guidelines range, the § 3553(a) factors, the information in the presentence
report, and the arguments presented by the parties.            After noting the
seriousness of the offense, the district court judge determined that a sentence at
the low end of Gaona-Doval’s advisory sentencing guidelines range was
appropriate. Gaona-Doval’s arguments do not establish that the district court
judge abused his discretion or committed plain error by declining to impose a
shorter sentence. See Gall v. United States, 128 S. Ct. 586, 596-97 (2007).
Gaona-Doval has not rebutted the presumption of reasonableness that attaches
to his within-guidelines sentence. See United States v. Alonzo, 435 F.3d 551, 554
(5th Cir. 2006).
      The judgment of the district court is AFFIRMED.




                                        2